UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6459



MICHAEL EDWARD WILLIAMS,

                                            Petitioner - Appellant,

          versus


TIM RILEY, Warden; HENRY DARGAN MCMASTER,
Attorney General of South Carolina,

                                           Respondents - Appellees.




                            No. 06-7322



MICHAEL EDWARD WILLIAMS,

                                            Petitioner - Appellant,

          versus


TIM RILEY, Warden; HENRY DARGAN MCMASTER,
Attorney General of South Carolina,

                                           Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:05-cv-03082-GRA)


Submitted: November 21, 2006              Decided:   November 29, 2006
Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Edward Williams, Appellant Pro Se.    Melody Jane Brown,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Michael Edward Williams seeks to appeal the district

court’s orders denying his motion for extension of time to file a

response to the state’s motion for summary judgment and accepting

the recommendation of the magistrate judge to deny relief on his 28

U.S.C. § 2254 (2000) petition.                    The orders are not appealable

unless     a   circuit    justice      or    judge    issues    a     certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district      court    is    debatable      or     wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Williams has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeals.           We dispense with oral argument because the

facts    and    legal    contentions        are    adequately    presented      in   the

materials      before    the    court       and    argument    would    not    aid   the

decisional process.

                                                                              DISMISSED


                                        - 3 -